—In an action to recover damages for medical malpractice, etc., the defendant North Shore Surgi-Center, Inc., appeals from an order of the Supreme Court, Suffolk County (Henry, J.), entered July 8, 1997, which granted the plaintiffs’ motion to vacate a stipulation of discontinuance.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the plaintiffs’ motion. It is undisputed that no written stipulation of discontinuance signed “by the attorneys of record for all parties” was ever filed with the clerk of the court as required pursuant to CPLR 3217 (a) (2) (see, Millicent Bender, Inc. v J.D. Posillico, Inc., 144 AD2d 548). O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.